 



Exhibit 10.1
Execution Version
Securities Purchase Agreement, dated as of November 9, 2007 (this “Agreement”),
among EPIX PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), and
the Purchasers listed on Exhibit A hereto, together with their permitted
transferees (each, a “Purchaser” and collectively, the “Purchasers”).
Introduction
          The Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act and Rule 506 of Regulation D promulgated
thereunder.
          The Purchasers desire to purchase and the Company desires to sell,
upon the terms and conditions stated in this Agreement, shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”).
          The capitalized terms used herein and not otherwise defined have the
meanings given them in Article VII.
          In consideration of the premises and the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchasers (severally and not
jointly) hereby agree as follows:
ARTICLE I
Purchase and Sale of Shares
          Section 1.1 Purchase and Sale of Shares. At the Closing, the Company
will issue and sell to each Purchaser, and each Purchaser will, severally and
not jointly, purchase from the Company the number of shares of Common Stock (the
“Shares”) set forth opposite such Purchaser’s name on Exhibit A hereto. The
purchase price for each Share shall be $3.10 (the “Purchase Price”), which
represents a discount of approximately 15% to the closing bid price of the
Common Stock as reported on NASDAQ (symbol “EPIX”) at 4:00 p.m. EST on
November 9, 2007.
          Section 1.2 Payment. At the Closing, each Purchaser will pay the
aggregate Purchase Price set forth opposite its name on Exhibit A hereto by wire
transfer of immediately available funds in accordance with wire instructions
provided by the Company to the Purchasers prior to the Closing. At the Closing,
the Company will instruct its transfer agent to deliver stock certificates to
the Purchasers representing the Shares against delivery of the aggregate
Purchase Price on the Closing Date.
          Section 1.3 Closing Date. The closing of the transaction contemplated
by this Agreement will take place on or about November 15, 2007 (the “Closing
Date”) and the closing (the “Closing”) will be held at the offices of Goodwin
Procter LLP, Exchange Place, 53 State Street, Boston, MA 02109, or at such other
time and place as shall be agreed upon by the Company and the Purchasers
hereunder of a majority in interest of the aggregate number of Shares purchased
hereunder.

 



--------------------------------------------------------------------------------



 



ARTICLE II
Representations And Warranties Of The Company
          The Company hereby represents and warrants to the Purchasers that:
          Section 2.1 Organization and Qualification; Subsidiaries. Each of the
Company and its Subsidiaries is duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization, with corporate
power and authority to conduct its business as currently conducted as disclosed
in the SEC Documents (as defined in Section 2.6 hereof). Each of the Company and
its Subsidiaries is duly qualified to do business and is in good standing in
every jurisdiction in which the nature of the business conducted by it or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. The only corporations, associations or other entities currently
majority owned or controlled, directly or indirectly, by the Company are the
entities listed in Exhibit 21.1 to the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2006.
          Section 2.2 Authorization; Enforcement. The Company has all requisite
corporate power and authority to enter into and to perform its obligations under
this Agreement, to consummate the transactions contemplated hereby and to issue
the Shares in accordance with the terms hereof. The execution, delivery and
performance of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby (including the issuance of the Shares) have
been duly authorized by the Company’s Board of Directors and no further consent
or authorization of the Company, its Board of Directors, or its stockholders is
required. This Agreement has been duly executed by the Company and constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.
          Section 2.3 Capitalization. The authorized capital stock of the
Company, as of November 6, 2007, consisted of (a) 100,000,000 shares of Common
Stock, of which 36,059,436 shares were issued and outstanding and (b) 1,000,000
shares of Preferred Stock, $0.01 par value per share, none of which have been
issued. All of the issued and outstanding shares of Common Stock have been duly
authorized, validly issued, fully paid, and nonassessable. As of November 6,
2007, options to purchase an aggregate of 3,780,747 shares of Common Stock were
outstanding, warrants to purchase 11,117 shares of Common Stock were outstanding
and 2,239,393 shares of Common Stock were reserved for issuance upon conversion
of the Company’s outstanding convertible notes. Except as disclosed in or
contemplated by the SEC Documents, the Company does not have outstanding any
options to purchase, warrants, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into or
exchangeable for, or any contracts or commitments to issue or sell, shares of
its capital stock or any such options, rights, convertible securities or

2



--------------------------------------------------------------------------------



 



obligations other than options granted under the Company’s stock option plans
and its employee stock purchase plan.
          Section 2.4 Issuance of Shares. The Shares are duly authorized and,
upon issuance in accordance with the terms of this Agreement, will be validly
issued, fully paid and non-assessable and shall be free from all taxes, liens
and charges (excluding taxes, liens or charges created by or through the
Purchaser) and will not be subject to preemptive rights or other similar rights
of stockholders of the Company. No co-sale right, right of first refusal or
other similar right exists with respect to the Shares or the issuance and sale
thereof. The issue and sale of the Shares will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities.
          Section 2.5 No Conflicts; Government Consents and Permits, Compliance.
(a) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby
(including the issuance of the Shares) will not (i) conflict with or result in a
violation of any provision of its certificate of incorporation or bylaws or
require the approval of the Company’s stockholders, (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default under,
any agreement, indenture, or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any of its Subsidiaries, except in the case of clauses (ii) and
(iii) only, for such conflicts, breaches, defaults, and violations as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
          (b) The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under this
Agreement in accordance with the terms hereof, or to issue and sell the Shares
in accordance with the terms hereof other than such as have been made or
obtained, and except for the registration of the Shares under the Securities Act
pursuant to Section 6 hereof, any filings required to be made under federal and
state securities laws, and any required filings or notifications regarding the
issuance or listing of additional shares with NASDAQ.
          (c) Each of the Company and its Subsidiaries has all franchises,
permits, licenses, and any similar authority necessary for the conduct of its
business as now being conducted by it, except for such franchise, permit,
license or similar authority, the lack of which would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Neither of the Company nor its Subsidiaries has received any notice of any
proceeding relating to revocation or modification of any such franchise, permit,
license, or similar authority except where such revocation or modification would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
          (d) Except as set forth on the SEC Documents, neither the Company nor
any Subsidiary (i) is in violation of any order of any court, arbitrator or
governmental body, or (ii) is or, since January 1, 2007, has been in violation
of any statute, rule or regulation of any

3



--------------------------------------------------------------------------------



 



governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in each case as would not
reasonably be expected to have a Material Adverse Effect.
          Section 2.6 SEC Documents, Financial Statements. (a) The Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC during the 12 months preceding the date
of this Agreement, pursuant to the reporting requirements of the Exchange Act,
except for the Annual Report on Form 10-K for the fiscal year ended December 31,
2006 which was not timely when filed on April 10, 2007 (the Annual Report on
Form 10-K for the fiscal year ended December 31, 2006 and all other reports,
schedules, forms, statements and other documents filed by the Company on or
after January 1, 2007, including all exhibits included therein and financial
statements and schedules thereto and documents (other than exhibits)
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”). As of their respective dates, the SEC Documents complied as to
form in all material respects with the requirements of the Exchange Act, and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Financial Statements have been prepared in accordance with
accounting principles generally accepted in the United States, consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in the Financial Statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may not include footnotes, may
be condensed or summary statements or may conform to the SEC’s rules and
instructions for Reports on Form 10-Q) and fairly present in all material
respects the consolidated financial position of the Company as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments). There is no material transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed. All material agreements
that were required to be filed as exhibits to the SEC Documents under Item 601
of Regulation S-K (collectively, the “Material Agreements”) to which the Company
or any of its Subsidiaries are a party, or to which the property or assets of
the Company or any of its Subsidiaries are subject, have been filed or
incorporated by reference as exhibits to the applicable SEC Document. Each of
the Company and its Subsidiaries is not in breach of or default under any of the
Material Agreements to which it is a party, and to the Company’s Knowledge, no
other party to a Material Agreement is in breach of or default under such
Material Agreement, except, in each case, for such breaches or defaults as would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has received a
written notice of termination of any of the Material Agreements. Except with
respect to the matters covered by the Confidentiality Agreement executed by the
applicable Purchaser, the Company confirms that neither it nor any person acting
on its behalf has provided any Purchaser or its agents or counsel with any
information that the Company believes constitutes material, non-public
information. The Company understands and confirms that each Purchaser will rely
on the foregoing representation in effecting transactions in securities of the
Company.

4



--------------------------------------------------------------------------------



 



     (b) As of the date hereof the Company is not an ineligible issuer, as
defined in Rule 405 under the Securities Act.
          Section 2.7 Absence of Litigation. Except in each case as disclosed in
the SEC Documents, as of the date hereof, (i) there is no action, suit or
proceeding before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Company’s Knowledge,
threatened against the Company or any of its Subsidiaries that, if determined
adversely would reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; (ii) to the Knowledge of the Company there is no
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or threatened against the Company
or any of its Subsidiaries that, if determined adversely would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
(iii) to the Knowledge of the Company, there is not pending any investigation by
the SEC involving the Company or any current or former director or officer of
the Company; and (iv) the Company has not received any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act and, to the Company’s Knowledge,
the SEC has not issued any such order.
          Section 2.8 Intellectual Property Rights. Each of the Company and its
Subsidiaries owns or possesses licenses or sufficient rights to use the
inventions (patented and non-patented), know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
and any other material intellectual property that it is currently using and, to
the Company’s Knowledge, that are necessary to enable it to conduct its business
as conducted as of the date hereof (the “Intellectual Property”), except for
such Intellectual Property the lack of which could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. Except
as disclosed in the SEC Documents, neither the Company nor any of its
Subsidiaries has, to the Company’s Knowledge, infringed the intellectual
property rights of third parties and no third party, to the Company’s Knowledge
and except as disclosed in the SEC Documents, is infringing the Intellectual
Property, in each case, which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. Except as disclosed in
the SEC Documents, there are no material options, licenses or agreements
relating to the Intellectual Property, nor is the Company or any of its
Subsidiaries bound by or a party to any material options, licenses or agreements
relating to the patents, patent applications, patent rights, inventions,
know-how, trade secrets, trademarks, trademark applications, service marks,
service names, trade names or copyrights of any other person or entity. As of
the date hereof, there is no material claim or action or proceeding pending or,
to the Company’s Knowledge, threatened, that challenges the right of the Company
or any of its Subsidiaries with respect to any Intellectual Property. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their Intellectual Property.
          Section 2.9 Placement Agents. The Company has taken no action that
would give rise to any claim by any person for brokerage commissions, placement
agent’s fees or similar payments relating to this Agreement or the transactions
contemplated hereby, except for dealings with the Placement Agents, whose
commissions and fees will be paid by the Company.

5



--------------------------------------------------------------------------------



 



          Section 2.10 Investment Company. The Company is not and, after giving
effect to the offering and sale of the Shares, will not be an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
          Section 2.11 No Material Adverse Effect. Since December 31, 2006,
except as described or referred to in the SEC Documents and except for cash
expenditures in the ordinary course of business, there has not been any change
in the business, financial condition, results of operations, its assets or
liabilities except for any such change that would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect. No
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed at least one trading day prior to the date that
this representation is made.
          Section 2.12 Nasdaq Global Market. The issued and outstanding shares
of Common Stock are listed on NASDAQ, and, to the Company’s Knowledge, there are
no proceedings to revoke or suspend such listing. The Company is in compliance
in all material respects with the requirements of NASDAQ for continued listing
of the Common Stock thereon and any other NASDAQ listing and maintenance
requirements and has not received any notification from the SEC or NASDAQ
regarding delisting or suspension of the Common Stock.
          Section 2.13 Acknowledgment Regarding Purchasers’ Purchase of Shares.
The Company acknowledges and agrees that each of the Purchasers is acting solely
in the capacity of an arm’s length purchaser with respect to this Agreement and
the transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity with respect to the Company), with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Purchaser or any of their respective representatives or agents to the Company in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Purchaser’s purchase of the Shares. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based upon the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
          Section 2.14 Accountants. Ernst & Young LLP, who have expressed their
opinion with respect to the audited financial statements and schedules that will
be included as a part of the Registration Statement, are independent accountants
as required by the Securities Act.
          Section 2.15 Insurance. Each of the Company and its Subsidiaries is
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as the Company believes are prudent for a company
(i) in the businesses and location in which the Company or the Material
Subsidiary, as applicable, is engaged, and (ii) with the resources of the
Company or the Material Subsidiary, as applicable. Neither the Company nor any
of its Subsidiaries has received any notice that it will not be able to renew
its existing insurance coverage as and when such coverage expires.

6



--------------------------------------------------------------------------------



 



          Section 2.16 Foreign Corrupt Practices. Neither the Company nor any of
its Subsidiaries nor, to the Company’s Knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any subsidiary, (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee; except in the cases of clauses (i), (ii) and (iv) only, as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
          Section 2.17 Private Placement. Neither the Company nor any person
acting on its or their behalf, has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under any
circumstances that would require registration of the Shares under the Securities
Act; provided that no representation or warranty is made pursuant to this
Section 2.17 with respect to the Placement Agents. None of the Company, its
Subsidiaries, any of their affiliates, or any Person acting on their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of any of the Shares under the Securities Act or cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
NASDAQ.
          Section 2.18 No Registration Rights. No person has the right to
(i) prohibit the Company from filing the Registration Statement or (ii) other
than rights as disclosed in the SEC Documents, which rights have been satisfied
or waived, require the Company to register any securities for sale under the
Securities Act by reason of the filing of the Registration Statement. The
granting and performance of the registration rights under this Agreement will
not violate or conflict with, or result in a breach of any provision of, or
constitute a default under, any agreement, indenture or instrument to which the
Company is a party.
          Section 2.19 Application of Takeover Protections. Assuming that no
Purchaser will become an Interested Stockholder within the meaning of
Section 203 of the Delaware General Corporation Law, the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
will not impose any restriction on any Purchaser, or create in any party
(including any current stockholder of the Company) any rights, under any share
acquisition, business combination, poison pill (including any distribution under
a rights agreement), or other similar anti-takeover provisions under the
Company’s charter documents or the laws of its state of incorporation.
          Section 2.20 Sarbanes-Oxley Act. The Company is in material compliance
with all applicable provisions of the U.S. Sarbanes-Oxley Act of 2002 that are
effective and the rules and regulations promulgated in connection therewith.

7



--------------------------------------------------------------------------------



 



          Section 2.21 Internal Accounting Controls. The Company maintains
(i) effective internal control over financial reporting as defined in
Rule 13a-15 under the Securities Exchange Act of 1934, as amended, and (ii) a
system of internal accounting controls sufficient to provide reasonable
assurance that (A) transactions are executed in accordance with management’s
general or specific authorizations; (B) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability; (C) access
to assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company maintains disclosure controls and
procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
that are designed to provide reasonable assurance that information required to
be disclosed in the Company’s reports under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and forms of the SEC, and that such information is accumulated and
communicated to the Company’s management, including its Chief Executive Officer
and Chief Financial Officer, as appropriate, to allow timely decisions regarding
required disclosures.
          Section 2.22 Compliance in Clinical Trials. Nothing has come to the
attention of the Company that has caused the Company to believe that the
clinical trials conducted by or on behalf of the Company were and, if still
pending, are being, conducted not in accordance with experimental protocols,
procedures and controls pursuant to accepted professional scientific standards;
the descriptions of the results of such studies, tests and trials contained in
the SEC Documents, if any, are not inconsistent with such results in any
material respects. Except as described in the SEC Documents, no results of any
other studies or tests have come to the attention of the Company that have
caused the Company to believe that such results call into question the results
described in the SEC Documents of the clinical trials. The Company has not
received any notices or correspondence from the U.S. Food and Drug
Administration or any other governmental agency requiring the termination,
suspension or modification of any clinical trials currently conducted by, or on
behalf of, the Company or in which the Company has participated that are
described in the SEC Documents, if any, or the results of which are referred to
in the SEC Documents.
          Section 2.23 No Manipulation of Stock. The Company has not, and to its
knowledge no one acting on its behalf has, taken, nor will it take, directly or
indirectly, any action designed to stabilize or manipulate the price of the
Common Stock or any security of the Company to facilitate the sale or resale of
any of the Shares.
          Section 2.24 Related Party Transactions. Except with respect to
transactions (i) that are not required to be disclosed and (ii) contemplated
hereby to the extent any director or executive officer or an Affiliate of any
director or executive officer purchases Securities hereunder, all transactions
that have occurred between or among the Company, on the one hand, and any of its
executive officers or directors, or any Affiliate or Affiliates of any such
officer or director, on the other hand, prior to the date hereof have been
disclosed in the SEC Documents.
          Section 2.25 Disclosure. The representations and warranties of the
Company contained herein are true and correct in all material respects and do
not contain any untrue

8



--------------------------------------------------------------------------------



 



statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
          Section 2.26 U.S. Real Property Holding Corporation. The Company is
not, nor has it ever been, a U.S. real property holding corporation within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended.
          Section 2.27 Indebtedness. Except as disclosed in the SEC Documents,
neither the Company nor any of its Subsidiaries is in violation of any term of
or in default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect. For purposes of
this Agreement: (y) “Indebtedness” of any Person means, without duplication
(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services (other than
trade payables entered into in the ordinary course of business), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations (as defined below) in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above and (z) “Contingent Obligation” means, as to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto.
          Section 2.28 Title. The Company and its Subsidiaries have good and
marketable title to all real property and good title to all personal property
owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and
defects, except for such liens, encumbrances and defects as are disclosed in the
SEC Documents, or arise under the convertible senior notes that have been issued
by the Company and its Subsidiaries, or under the credit facilities that have
been entered into by the Company, if any, or as would not reasonably be
expected, individually or in the

9



--------------------------------------------------------------------------------



 



aggregate, to result in a Material Adverse Effect.  Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.
          Section 2.29 Environmental Laws. The Company and its Subsidiaries
(i) are in compliance with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (i),
(ii) and (iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
          Section 2.30 Employee Relations. Except as disclosed in the SEC
Documents, neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement. Except as disclosed in the SEC Documents, no
executive officer of the Company has notified the Company that such executive
officer intends to leave the Company or otherwise terminate such executive
officer’s employment with the Company. The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
          Section 2.31 Tax Status. The Company and each of its Subsidiaries
(i) has made or filed all foreign, federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject to be filed prior to the date hereof, (ii) has paid all
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods ending on
or prior to the date hereof for which a tax return, report or declaration has
not yet been filed or for periods that include but do not end on the date
hereof. There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction.
          Section 2.32 Subsidiary Rights. Except as set forth in the SEC
Documents and except as provided in the convertible senior notes issued by the
Company and its Subsidiaries or under the credit facilities that have been
entered into by the Company, if any, the Company or one of its Subsidiaries has
the right to vote, and (subject to limitations imposed by applicable law)

10



--------------------------------------------------------------------------------



 



to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such subsidiary.
          Section 2.33 Acknowledgement Regarding Purchasers’ Trading Activity.
It is understood and acknowledged by the Company that, except as provided in
Section 3.11 and subject to compliance by the Purchasers with applicable law,
(i) none of the Purchasers have been asked by the Company or its Subsidiaries to
agree, nor has any Purchaser agreed with the Company or its Subsidiaries, to
desist from purchasing or selling, long and/or short, securities of the Company,
or “derivative” securities based on securities issued by the Company or to hold
the Shares for any specified term; (ii) any Purchaser, and counterparties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iii) each Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counterparty in any “derivative” transaction. The Company
further understands and acknowledges that, (a) subject to compliance by the
Purchasers with applicable law, one or more Purchasers may engage in hedging
and/or trading activities at various times during the period that the Shares are
outstanding and (b) such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders’ equity interest in the Company both at
and after the time the hedging and/or trading activities are being conducted.
The Company acknowledges that such aforementioned hedging and/or trading
activities do not constitute a breach of this Agreement, or any of the documents
executed in connection herewith.
ARTICLE III
Purchaser’s Representations And Warranties
          Each Purchaser represents and warrants to the Company, severally and
not jointly, with respect to itself and its purchase hereunder, that:
          Section 3.1 Investment Purpose. The Purchaser is purchasing the Shares
for its own account and not with a present view toward the public sale or
distribution thereof and has no intention of selling or distributing any of such
Shares or any arrangement or understanding with any other persons regarding the
sale or distribution of such Shares except in accordance with the provisions of
Article VI or except as would not result in a violation of the Securities Act.
The Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares (including hedging in respect
thereof) except in accordance with the provisions of Article VI or pursuant to
and in accordance with the Securities Act.
          Section 3.2 Questionnaires. Purchaser has submitted to the Company a
Registration Statement notice and questionnaire (“Registration Statement
Questionnaire”) substantially in the form of Exhibit B hereto and such
questionnaire shall be accurate and correct when delivered and as of the Closing
Date.
          Section 3.3 Reliance on Exemptions. The Purchaser understands that the
Shares are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws, including Section 4(2) of the Securities Act and Rule 506 of Regulation D
thereunder and that the Company is relying upon

11



--------------------------------------------------------------------------------



 



the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Shares.
          Section 3.4 Information. The Purchaser has had the opportunity to
review the SEC Documents. At a reasonable time prior to the Offering, the
Purchaser has been afforded the opportunity to ask questions and receive answers
concerning the terms and conditions of the Offering and to obtain any additional
information which the Company possesses or can acquire without unreasonable
effort or expense that is necessary to verify the accuracy of the information
contained in the SEC Documents. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the SEC Documents and the Company’s
representations and warranties contained herein.
          Section 3.5 Acknowledgement of Risk. (a) The Purchaser acknowledges
and understands that its investment in the Shares involves a significant degree
of risk, including, without limitation, (i) an investment in the Company is
speculative, and only Purchasers who can afford the loss of their entire
investment should consider investing in the Company and the Shares; (ii) the
Purchaser may not be able to liquidate its investment; (iii) transferability of
the Shares is limited; (iv) in the event of a disposition of the Shares, the
Purchaser could sustain the loss of its entire investment; (v) the Company has
not paid any dividends on its Common Stock since inception and does not
anticipate the payment of dividends in the foreseeable future and (vi) the “Risk
Factors” included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2006 and as amended by the SEC Documents. Such risks are more fully
set forth in the SEC Documents;
          (b) The Purchaser is an “accredited investor” as defined in Rule
501(a) of Regulation D under the Securities Act. The Purchaser is able to bear
the economic risk of holding the Shares for an indefinite period, and has
knowledge and experience in financial and business matters such that it is
capable of evaluating the risks of the investment in the Shares; and
          (c) The Purchaser has, in connection with the Purchaser’s decision to
purchase Shares, not relied upon any representations or other information
(whether oral or written) other than as set forth in the representations and
warranties of the Company contained herein, and the Purchaser has, with respect
to all matters relating to this Agreement and the offer and sale of the Shares,
relied solely upon the advice of such Purchaser’s own counsel and has not relied
upon or consulted any counsel to the Placement Agents or counsel to the Company.
          Section 3.6 Governmental Review. The Purchaser understands that no
United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the Shares
or an investment therein.

12



--------------------------------------------------------------------------------



 



          Section 3.7 Transfer or Resale. The Purchaser understands that:
          (a) the Shares have not been and are not being registered under the
Securities Act (other than as contemplated in Article VI) or any applicable
state securities laws and, consequently, the Purchaser may have to bear the risk
of owning the Shares for an indefinite period of time because the Shares may not
be transferred unless (i) the resale of the Shares is registered pursuant to an
effective registration statement under the Securities Act, as contemplated in
Article VI; (ii) the Purchaser has delivered to the Company an opinion of
counsel (in form, substance and scope reasonably satisfactory to the Company) to
the effect that the Shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration; or (iii) the Shares are sold or
transferred pursuant to Rule 144;
          (b) any sale of the Shares made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and, if Rule 144 is not
applicable, any resale of the Shares may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and
          (c) except as set forth in Article VI, neither the Company nor any
other person is under any obligation to register the resale of the Shares under
the Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.
          Section 3.8 Legends. (a) The Purchaser understands the certificates
representing the Shares will bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of the
certificates for such Shares) while a legend is required on such Shares:
          THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES. THE SHARES MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SHARES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. NOTWITHSTANDING THE FOREGOING,
THE SHARES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SHARES TO THE EXTENT EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT.
          Section 3.9 Authorization; Enforcement. The Purchaser has all
requisite power and authority to enter into this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The Purchaser has taken all necessary action to authorize the execution,
delivery and performance of this Agreement. This Agreement has been duly
executed by the Purchaser and constitutes a valid and binding obligation of the
Purchaser enforceable in accordance with its terms, except as enforceability may
be limited by

13



--------------------------------------------------------------------------------



 



applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.
          Section 3.10 Residency. The Purchaser is a resident of the
jurisdiction set forth immediately below such Purchaser’s name on the signature
pages hereto.
          Section 3.11 No Broker; Agent. Except as otherwise specifically set
forth in such Purchaser’s Registration Statement Questionnaire, such Purchaser
represents and warrants that such Purchaser is not (a) a broker or dealer
admitted to membership in the National Association of Securities Dealers, Inc.
(“NASD”), (b) a controlling stockholder of an NASD member, or (c) a person
associated with a member of the NASD; provided, however, that any exception to
the foregoing set forth in such Purchaser’s Registration Statement Questionnaire
shall be appropriately disclosed in the Plan of Distribution. Such Purchaser
represents and warrants that it has not engaged, consented to nor authorized any
broker, finder or intermediary to act on its behalf, directly or indirectly, as
a broker, finder or intermediary in connection with the transactions
contemplated by this Agreement. Purchaser shall indemnify and hold harmless the
Company from and against all fees, commissions or other payments owing to any
such person or firm acting on behalf of such Purchaser hereunder.
          Section 3.12 Prohibited Transactions. No Purchaser, directly or
indirectly, and no Person acting on behalf of or pursuant to any understanding
with any Purchaser, has engaged in any purchases or sales of any securities,
including any derivatives, of the Company (including, without limitation, any
Short Sales (as defined below) involving any of the Company’s securities) (a
“Transaction”) since the time that such Purchaser was first contacted by the
Company, the Placement Agents or any other Person regarding an investment in the
Company as contemplated by this Agreement. Such Purchaser covenants that neither
it nor any Person acting on its behalf or pursuant to any understanding with
such Purchaser will engage, directly or indirectly, in any Transactions prior to
the time the transactions contemplated by this Agreement are publicly disclosed.
“Short Sales” include, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, short sales, swaps, derivatives and similar arrangements (including on a
total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers. Purchaser is aware of the SEC’s
position prohibiting certain short sales where sales are made prior to the
effectiveness of a resale registration statement (see, Interpretation No. 65 in
the SEC’s Telephone Interpretation Manual, Section 5, Securities Act of 1933).
          Section 3.13 Acknowledgements Regarding Placement Agents. (a) The
Purchaser acknowledges that the Placement Agents are acting as the exclusive
placement agents on a “best efforts” basis for the Shares being offered hereby
and will be compensated by the Company for acting in such capacity. The
Purchaser represents that (i) the Purchaser has a pre-existing relationship with
at least one of the Placement Agents, (ii) the Purchaser was contacted regarding
the sale of the Shares by at least one of the Placement Agents (or an authorized
agent or representative thereof) with whom the Purchaser entered into a
confidentiality agreement and

14



--------------------------------------------------------------------------------



 



(iii) no Shares were offered or sold to it by means of any form of general
solicitation or general advertising.
          (b) The Purchaser acknowledges that the Placement Agents and their
directors, officers, employees, representatives and controlling persons have no
responsibility for making any independent investigation of the Company’s SEC
Documents and make no representation or warranty to the Purchaser, express or
implied, with respect to the Company or the Shares or the accuracy, completeness
or adequacy of the Company’s SEC Documents or any other publicly available
information, nor shall any of the foregoing persons be liable for any loss or
damages of any kind resulting from the use of the information contained therein
or otherwise supplied to the Purchaser. In addition, the Purchaser acknowledges
that it has not relied on information provided by any of such persons but has
conducted its own investigation.
          Section 3.14 Review of Schedule 1. The Purchaser acknowledges receipt
and review of the information set forth in Schedule 1.
ARTICLE IV
Covenants
          Section 4.1 Reporting Status. The Company’s Common Stock is registered
under Section 12 of the Exchange Act. During the Registration Period, the
Company agrees to use commercially reasonable efforts to timely (or within the
periods permitted under Rule 12b-25 of the Exchange Act) file with the SEC all
reports required to be so filed under the Exchange Act, and the Company will not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination.
          Section 4.2 Expenses. The Company and each Purchaser is each severally
and not jointly liable for, and each will pay, its own expenses incurred in
connection with the negotiation, preparation, execution and delivery of this
Agreement, including, without limitation, attorneys’ and consultants’ fees and
expenses. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions, including the
reasonable expenses, including, without limitation, legal fees, of the Placement
Agents, in connection with the transactions contemplated hereby. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the sale and issuance of the Shares by the Company.
          Section 4.3 Information. (a) The Company agrees that the financial
statements of the Company to be included in any documents filed with the SEC
will be prepared in accordance with accounting principles generally accepted in
the United States, consistently applied (except (i) as may be otherwise
indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes,
may be condensed or summary statements or may conform to the SEC’s rules and
instructions for Reports on Form 10-Q), and will fairly present in all material
respects the consolidated financial position of the Company and consolidated
results of its operations and cash flows as of, and for the periods covered by,
such financial statements (subject, in the case of unaudited statements, to
normal and recurring year-end audit adjustments).

15



--------------------------------------------------------------------------------



 



          (b) The Company covenants and agrees that neither it nor any other
Person acting on its behalf will provide any Purchaser or its agents or counsel
with any information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information after the
date hereof. The Company understands and confirms that each Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
          Section 4.4 Securities Laws Disclosure; Publicity. On or before 9:30
a.m., New York local time, on the first Trading Day following execution of this
Agreement, the Company shall issue a press release or file a Form 8-K announcing
the signing of this Agreement and describing the material terms of the
transactions contemplated by this Agreement, including the contemplated use of
proceeds. The Company acknowledges that, except for the information that will be
contained in the above referenced press release or Form 8-K, the Company has not
provided the Purchaser or its agents or counsel with any information that the
Company believes constitutes material, non-public information. On or before the
fourth Business Day following execution of this Agreement, the Company shall
file a Current Report on Form 8-K with the SEC describing the terms of the
transactions contemplated by this Agreement and the contemplated use of proceeds
and including as an exhibit to such Current Report on Form 8-K this Agreement,
in the form required by the Exchange Act. The Company shall not publicly
disclose any information concerning a Purchaser without the prior written
consent of such Purchaser, except for disclosure of the name of such Purchaser
and the type and amount of securities of the Company held by such Purchaser in
connection with any legal or regulatory filings required to be made by the
Company or except as otherwise required by law.
          Section 4.5 Plan of Distribution. The Purchasers expressly agree that
any sale by the Purchaser of the Shares pursuant to the Registration Statement
shall be sold in a manner described under the Plan of Distribution.
          Section 4.6 Pledge of Shares. The Company acknowledges and agrees that
the Shares may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the Shares.
The pledge of Shares shall not be deemed to be a transfer, sale or assignment of
the Shares hereunder, and no Purchasers effecting a pledge of the Shares shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement; provided that a Purchaser
and its pledgee shall comply with the provisions of this Agreement in order to
effect a sale, transfer, or assignment of any such Shares to such pledgee. At
the expense of the Purchaser pledging such Shares, the Company hereby agrees to
execute and deliver such documentation as pledgee of the Shares may reasonably
request in connection with a pledge of the Shares to such pledgee by a
Purchaser.
          Section 4.7 Removal of Legend. The Purchaser may request that the
Company remove, and the Company agrees to authorize the removal of any legend
from the Shares (i) following any sale of the Shares pursuant to an effective
Registration Statement or Rule 144, (ii) while a registration statement covering
the resale of such security is effective under the Securities Act (provided,
however, that the Purchaser’s prospectus delivery requirements under the
Securities Act will remain), or (iii) if such Shares are eligible for sale

16



--------------------------------------------------------------------------------



 



under Rule 144(k). Following the time a legend is no longer required for the
Shares hereunder, the Company will promptly following the delivery by a
Purchaser to the Company’s transfer agent of a legended certificate representing
such securities with notice to the Company, deliver or cause to be delivered to
such Purchaser a certificate representing such securities that is free from all
restrictive and other legends. If required by the Transfer Agent, the Company
shall cause its counsel to deliver a legal opinion or notice to the Company’s
transfer agent promptly after the effective date of any registration statement
(the “Effective Date”) notifying the transfer agent of the effectiveness of the
registration statement and of the fact that the Shares can be transferred
notwithstanding the foregoing legends. The Company agrees that following the
Effective Date or at such time as such legend is no longer required under clause
(ii) above, it will, no later than three trading days following the delivery by
any Purchaser to the Company’s transfer agent of a certificate representing
Shares issued with a restrictive legend with notice to the Company, deliver or
cause to be delivered to such Purchaser a certificate representing such Shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge(s) the restrictions on transfer set forth herein.
          Section 4.8 Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate thereof shall sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Shares in a manner that would require
the registration under the Securities Act of the sale of the Shares to the
Purchasers or that would be integrated with the offer or sale of the Shares for
purposes of the rules and regulations of NASDAQ.
          Section 4.9 No Additional Issuances and Registrations. The Company
agrees not to sell, offer or agree to sell any shares of Common Stock or
securities convertible into or exchangeable or exercisable for Common Stock, or
file or cause to be declared effective a Registration Statement under the
Securities Act relating to the offer and sale of any shares of Common Stock or
securities convertible into or exchangeable or exercisable for Common Stock, for
a period of 30 days after the Effective Date, except for (i) the registration of
the Registrable Securities, (ii) issuances of Common Stock upon the exercise of
options or warrants disclosed as outstanding in the SEC Documents, (iii) the
issuance of equity incentives to employees, (iv) issuances of shares of Common
Stock or any securities convertible into or exercisable for Common Stock in
connection with a strategic licensing arrangement, corporate partnering
transaction or similar collaboration; (v) agreements to issue shares of Common
Stock or any securities convertible into or exercisable for Common Stock, and
the issuance of shares of Common Stock, in connection with the acquisition, by
merger or consolidation with, or by purchase of all or substantially all of the
assets of, or by any other manner, of any business or corporation, partnership,
association or other business organization or division thereof; (vi) any
registration of securities on Form S-4 or Form S-8 or similar forms and
(vii) any post-effective amendments to registration statements effective as of
the Effective Date.

17



--------------------------------------------------------------------------------



 



ARTICLE V
Conditions To Closing
          Section 5.1 Conditions to Obligations of the Company. The Company’s
obligation to complete the purchase and sale of the Shares and deliver such
stock certificate(s) to each Purchaser is subject to the fulfillment or waiver
as of the Closing Date of the following conditions:
          (a) Receipt of Funds. The Company shall have received immediately
available funds in the full amount of the purchase price for the Shares being
purchased hereunder from Purchasers acquiring 100% of the aggregate Shares set
forth on Exhibit A hereto, provided that the Company shall not be required to
close with respect to those Purchasers who have not tendered their purchase
price.
          (b) Representations and Warranties. The representations and warranties
made by each Purchaser in Article III shall be true and correct in all material
respects, except such representations and warranties that are qualified by
materiality or Material Adverse Effect, which must be true and correct in all
respects, as if they had been made on and as of such date, except that the
accuracy of representations and warranties that by their terms speak as of a
specified date will be determined as of such date.
          (c) Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Purchasers on or prior to the Closing Date
shall have been performed or complied with in all material respects.
          (d) Blue Sky. The Company shall have obtained all necessary blue sky
law permits and qualifications, or secured exemptions therefrom, required by any
state for the offer and sale of the Shares.
          (e) Absence of Litigation. No proceeding challenging this Agreement or
the transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.
          (f) No Governmental Prohibition. The sale of the Shares by the Company
shall not be prohibited by any law or governmental order or regulation.
          (g) No Stop Order. No stop order or suspension of trading shall have
been imposed by NASDAQ, the SEC or any other governmental or regulatory body
with respect to public trading in the Common Stock.
          Section 5.2 Conditions to Purchasers’ Obligations at the Closing. Each
Purchaser’s obligation to complete the purchase and sale of the Shares is
subject to the fulfillment or waiver as of the Closing Date of the following
conditions:
          (a) Representations and Warranties. The representations and warranties
made by the Company in Article II that are qualified by materiality (including
in the definition of Material Adverse Effect) shall be true and correct in all
respects as of the Closing Date as if they

18



--------------------------------------------------------------------------------



 



had been made on and as of such date and the representations and warranties made
by the Company in Article II that are not so qualified shall be true and correct
in all material respects as if they had been made on and as of such date, except
that the accuracy of representations and warranties that by their terms speak as
of a specified date will be determined as of such date.
          (b) Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the Closing Date
shall have been performed or complied with in all material respects.
          (c) Blue Sky. The Company shall have obtained all necessary blue sky
law permits and qualifications, or secured exemptions therefrom, required by any
state or foreign or other jurisdiction for the offer and sale of the Shares.
          (d) Legal Opinion. The Company shall have delivered to such Purchaser
an opinion, dated as of the Closing Date, from Goodwin Procter LLP, counsel to
the Company, in substantially the form attached hereto as Exhibit C.
          (e) Certificates of the Company. The Company shall have delivered to
such Purchaser (i) a certificate of a senior executive officer of the Company,
dated the Closing Date, confirming the satisfaction of the conditions set forth
in clauses (a) and (b) of this Section 5.2, (ii) a certificate of the Secretary
or Assistant Secretary of the Company, dated the Closing Date, certifying as to
the incumbency and signatures of the officers executing this Agreement and the
other documents delivered by the Company under this Agreement and (iii) a good
standing certificate of the Company, dated as of a recent date, from the
Secretary of State of the State of Delaware.
          (f) Transfer Agent Instructions For Issuance of Shares. The Company
shall have delivered to its transfer agent irrevocable instructions to issue to
such Purchaser or in such nominee name(s) as designated by such Purchaser in
writing one or more certificates representing such number of Shares set forth
opposite such Purchaser’s name on Exhibit A hereto.
          (g) Absence of Litigation. No proceeding challenging this Agreement or
the transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.
          (h) No Governmental Prohibition. The sale of the Shares by the Company
shall not be prohibited by any law or governmental order or regulation.
          (i) No Stop Order. No stop order or suspension of trading shall have
been imposed or threatened by NASDAQ, the SEC or any other governmental or
regulatory body with respect to public trading in the Common Stock.
          (j) Outstanding Shares. The Company shall have delivered to the
Purchasers a letter from the Company’s transfer agent certifying the number of
shares of Common Stock outstanding as of a date within five days of the Closing
Date.

19



--------------------------------------------------------------------------------



 



          (k) Listed. The Common Stock shall be designated for quotation or
listed on NASDAQ, subject to official notice of issuance.
ARTICLE VI
Registration Rights
          Section 6.1 Filing of Registration Statement. The Company shall use
its reasonable best efforts to (i) file with the SEC a registration statement on
Form S-1 pursuant to Rule 415 under the Securities Act (the “S-1 Registration
Statement”) covering the resale of the Registrable Securities no later than
30 days after the Closing Date, (ii) have the S-1 Registration Statement
declared effective by the Required S-1 Effectiveness Date and (iii) effect the
registration, qualifications or compliances (including, without limitation, the
execution of any required undertaking to file post-effective amendments,
appropriate qualifications or exemptions under applicable blue sky or other
state securities laws and appropriate compliance with applicable securities
laws, requirements or regulations) as promptly as practicable after the filing
thereof, and the S-1 Registration Statement shall contain (except if otherwise
directed by the Purchasers or the SEC) the Plan of Distribution.
          Section 6.2 S-3 Registration Statement. The Company shall use its
reasonable best efforts (i) to prepare and file a registration statement on Form
S-3 (or an amendment to the S-1 Registration Statement to convert it to Form
S-3) (the “S-3 Registration Statement”) covering the resale of the Registrable
Securities by the Purchasers from time to time in compliance with the Securities
Act within 45 days after the Company first becomes eligible to file a
registration statement on Form S-3, (ii) have the S-3 Registration Statement
declared effective by the Required S-3 Effectiveness Date and (iii) effect the
registration, qualifications or compliances (including, without limitation, the
execution of any required undertaking to file post-effective amendments,
appropriate qualifications or exemptions under applicable blue sky or other
state securities laws and appropriate compliance with applicable securities
laws, requirements or regulations) as promptly as practicable after the filing
thereof (the term “Registration Statement” shall mean the S-1 Registration
Statement until the S-3 Registration Statement is declared effective by the SEC,
after which time it shall mean the S-3 Registration Statement), and the S-3
Registration Statement shall contain (except if otherwise directed by the
Purchasers or the SEC) the Plan of Distribution.
          Section 6.3 Registration and Selling Expenses. All Registration
Expenses incurred in connection with any registration, qualification, exemption
or compliance pursuant to Sections 6.1 and 6.2 shall be borne by the Company.
All Selling Expenses relating to the sale of securities registered by or on
behalf of any Holder shall be borne by such Holder.
          Section 6.4 Registration Defaults. The Company further agrees that, in
the event that (i) the S-1 Registration Statement has not been filed with the
SEC within 30 days after the Closing Date, (ii) the S-1 Registration Statement
has not been declared effective by the Required S-1 Effectiveness Date or
(iii) after the Registration Statement is declared effective by the SEC, it is
suspended by the Company or ceases to remain continuously effective as to all
Registrable Securities for which it is required to be effective, other than, in
each case, within the time period(s) permitted by Section 6.8(b) (each such
event referred to in clauses (i), (ii) and (iii), a “Registration Default”), for
any thirty-day period (a “Registration Default Period”)

20



--------------------------------------------------------------------------------



 



during which the Registration Default remains uncured, the Company shall pay in
cash to each Purchaser 1% of such Purchaser’s aggregate Purchase Price for such
Purchaser’s Registrable Securities then held by such Purchaser that are not then
permitted to be sold pursuant to the Registration Statement for each
Registration Default Period during which the Registration Default remains
uncured; provided, however, that if a Purchaser fails to provide the Company
with any information that is required to be provided in the Registration
Statement with respect to such Purchaser as set forth herein, then the
commencement of the Registration Default Period with respect to such Purchaser
described above shall be extended until such time as the Company fails to comply
with Section 6.5(k); provided further, that the amount payable to any Holder
hereunder for any partial Registration Default Period shall be prorated for the
number of actual days during such Registration Default Period during which a
Registration Default remains uncured; and provided further, that in no event
shall the Company be required to pay to any Purchaser pursuant to this
Section 6.4 an aggregate amount that exceeds 10% of the aggregate Purchase Price
paid by such Purchaser for such Purchaser’s Registrable Securities. The amount
set forth above shall be the exclusive monetary remedy available to the Holders
of Registrable Securities for any Registration Default.
          Section 6.5 Registration Period Covenants. In the case of the
registration, qualification, exemption or compliance effected by the Company
pursuant to this Agreement, the Company shall, upon reasonable request, inform
each Holder as to the status of such registration, qualification, exemption and
compliance. At its expense, during the Registration Period, the Company shall:
          (a) except for such times as the Company is permitted hereunder to
suspend the use of the prospectus forming part of the Registration Statement,
use its commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws that the
Company determines to obtain, continuously effective with respect to a Holder
(including without limitation, amend or supplement the Prospectus, respond as
promptly as practicable to any comments received from the SEC, and filing any
necessary post-effective amendment to the Registration Statement), current and
free of any material misstatements or omissions, until the earlier of the
following: (i) three years from the Closing Date; (ii) the date on which all
Registrable Securities held by such Holder may be sold under Rule 144(k); or
(iii) the date that all of the Registrable Securities have been sold by the
Holder. The period of time during which the Company is required hereunder to
keep the Registration Statement effective is referred to herein as the
“Registration Period”;
          (b) advise the Holders:
          (i) within two Business Days when the Registration Statement or any
post-effective amendment thereto has been filed with the SEC and when the
Registration Statement or any post-effective amendment thereto has become
effective;
          (ii) within three Business Days of any request by the SEC following
the effectiveness of the Registration Statement for amendments or supplements to
the Registration Statement or the prospectus included therein or for additional
information;

21



--------------------------------------------------------------------------------



 



          (iii) within three Business Days of the issuance by the SEC of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for such purpose;
          (iv) within three Business Days of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities included therein for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and
          (v) within three Business Days of the occurrence of any event that
requires the making of any changes in the Registration Statement or the
prospectus so that, as of such date, the Registration Statement and prospectus
do not contain an untrue statement of material fact and do not omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the prospectus, in the light of the circumstances under
which they were made) not misleading;
          (c) use its best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement as soon as reasonably
practicable;
          (d) promptly deliver to each such Holder, without charge, as many
copies of the prospectus included in such Registration Statement and any
amendment or supplement thereto as such Holder may reasonably request in
writing; and the Company consents to the use, consistent with the provisions
hereof, of the prospectus or any amendment or supplement thereto by each of the
selling Holders of Registrable Securities in connection with the offering and
sale of the Registrable Securities covered by the prospectus or any amendment or
supplement thereto;
          (e) if a Holder so requests in writing, deliver to each Holder,
without charge, other than those documents available via EDGAR, (i) one copy of
the following documents: (A) its annual report to its stockholders, if any
(which annual report shall contain financial statements audited in accordance
with generally accepted accounting principles in the United States of America by
a firm of certified public accountants of recognized standing), (B) if not
included in substance in its annual report to stockholders, its annual report on
Form 10-K (or similar form), (C) its definitive proxy statement with respect to
its annual meeting of stockholders, (D) each of its quarterly reports to its
stockholders, and, if not included in substance in its quarterly reports to
stockholders, its quarterly report on Form 10-Q (or similar form), and (E) a
copy of the full Registration Statement (the foregoing, in each case, excluding
exhibits); and (ii) if explicitly requested, all exhibits excluded by the
parenthetical to the immediately preceding clause (E);
          (f) prior to any public offering of Registrable Securities pursuant to
any Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under the
securities or blue sky laws of such United States jurisdictions as any such
Holders reasonably request in writing, provided that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified, to consent
to general service of process in any such jurisdiction or subject itself to
taxation in any jurisdiction that it is not now subject, and do any and all
other acts or things reasonably necessary or advisable to enable the

22



--------------------------------------------------------------------------------



 



offer and sale in such jurisdictions of the Registrable Securities covered by
such Registration Statement;
          (g) upon the occurrence of any event contemplated by Section 6.5(b)(v)
above, except for such times as the Company is permitted hereunder to suspend
the use of the prospectus forming part of the Registration Statement, the
Company shall use its commercially reasonable efforts to as soon as reasonably
practicable prepare a post-effective amendment to the Registration Statement or
a supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the prospectus will not include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
          (h) otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the SEC which
could affect the sale of the Registrable Securities;
          (i) use its commercially reasonable efforts to cause all Registrable
Securities to be listed on each securities exchange, if any, on which Common
Stock issued by the Company is then listed;
          (j) use its commercially reasonable efforts to take all other steps
necessary to effect the registration of the Registrable Securities contemplated
hereby and to enable the Holders to sell Registrable Securities under Rule 144;
          (k) the Company shall, at the time the Registration Statement is
declared effective, cause each Holder that has delivered a properly completed
Questionnaire to the Company on or prior to the later of the date hereof or ten
(10) Business Days prior to the time of effectiveness of the Registration
Statement to be named as a selling securityholder in the Registration Statement
and the related prospectus at the time of effectiveness; and from and after the
date the Registration Statement is declared effective the Company shall, upon
the later of (x) fifteen (15) Business Days after the date a Questionnaire is
delivered or (y) fifteen (15) Business Days after the expiration of any
Suspension Period in effect when the Questionnaire is delivered, if required by
applicable law, file with the SEC a post-effective amendment to the Registration
Statement or prepare and file a supplement to the related prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that the Holder delivering such
Questionnaire is named as a selling securityholder in the Registration Statement
and the related prospectus and, if the Company shall file a post-effective
amendment to the Registration Statement, use its commercially reasonable efforts
to cause such post-effective amendment to be declared effective under the
Securities Act as promptly as is practicable; and
          (l) to the extent that the final prospectus is not included in the
Registration Statement filed with the SEC, by 9:30 am Eastern time on the
Business Day following the effective date of the Registration Statement, the
Company shall file with the SEC in accordance with Rule 424 under the Securities
Act the final prospectus to be used in connection with sales pursuant to such
Registration Statement.

23



--------------------------------------------------------------------------------



 



          Section 6.6 Certain Limitations. The Holders shall have no right to
take any action to restrain, enjoin or otherwise delay any registration pursuant
to Section 6.1 or Section 6.2 hereof as a result of any controversy that may
arise with respect to the interpretation or implementation of this Agreement.
          Section 6.7 Indemnity. (a) To the extent permitted by law, the Company
shall indemnify each Holder, its directors, officers, employees and agents
(including each such person who may deemed to be an underwriter under the
Securities Act) and each person controlling such Holder or deemed underwriter
within the meaning of Section 15 of the Securities Act, with respect to which
any registration that has been effected pursuant to this Agreement, against all
claims, losses, damages and liabilities (or action in respect thereof),
including any of the foregoing incurred in settlement of any litigation,
commenced or threatened (subject to Section 6.7(c) below), arising out of or
based on any untrue statement (or alleged untrue statement) of a material fact
contained in the Registration Statement, Prospectus, any amendment or supplement
thereof, or issuer free-writing prospectus or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, or any violation by the Company of any
rule or regulation promulgated by the Securities Act applicable to the Company
and relating to any action or inaction required of the Company in connection
with any such registration, qualification or compliance, and will reimburse each
Holder and deemed underwriter and each person controlling such Holder or deemed
underwriter, for reasonable legal and other out-of-pocket expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred; provided that the Company will not be
liable in any such case to the extent that any untrue statement or omission or
allegation thereof is made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder or deemed
underwriter specifically for use in preparation of such Registration Statement,
prospectus, amendment or supplement, or issuer free-writing prospectus; provided
further that the Company will not be liable in any such case where the claim,
loss, damage or liability arises out of or is related to the failure of such
Holder or deemed underwriter to comply with the covenants and agreements
contained in this Agreement respecting sales of Registrable Securities.
          (b) Each Holder will severally, and not jointly, indemnify the
Company, each of its directors, officers, employees and agents, and each person
who controls the Company within the meaning of Section 15 of the Securities Act,
against all claims, losses, damages and liabilities (or actions in respect
thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened (subject to Section 6.7(c) below), arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in the Registration Statement, prospectus, or any
amendment or supplement thereof, or any other document incident to any such
registration (including any issuer free-writing prospectus), or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made, and will reimburse the
Company, such directors and officers, and each person controlling the Company
for reasonable legal and any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability or
action as incurred, in each case to the extent, but only to the extent, that
such untrue statement or omission or allegation thereof is made in reliance upon
and in conformity with written information

24



--------------------------------------------------------------------------------



 



furnished to the Company by or on behalf of the Holder specifically for use in
preparation of the Registration Statement, prospectus, amendment or supplement,
or issuer free-writing prospectus. Notwithstanding the foregoing, a Holder’s
aggregate liability pursuant to this subsection (b) shall be limited to the net
amount received by the Holder from the sale of the Registrable Securities giving
rise to such claims, losses, damages and liabilities (and actions in respect
thereof).
          (c) Each party entitled to indemnification under this Section 6.7 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld, conditioned or delayed), and the Indemnified Party may
participate in such defense at such Indemnified Party’s expense; provided
further that the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Agreement, unless such failure is materially prejudicial to the Indemnifying
Party in defending such claim or litigation. An Indemnifying Party shall not be
liable for any settlement of an action or claim effected without its written
consent (which consent will not be unreasonably withheld, conditioned or
delayed). No Indemnifying Party, in its defense of any such claim or litigation,
shall, except with the consent (such consent not to be unreasonably withheld,
conditioned or delayed) of the Indemnified Party consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. After
notice by the Indemnifying Person to such Indemnified Person of the Indemnifying
Person’s election to assume the defense of any claim or litigation, the
Indemnifying Person shall not be liable to such Indemnified Person for any legal
expenses subsequently incurred by such Indemnified Person in connection with the
defense thereof.
          (d) If the indemnification provided for in this Section 6.7 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party or
is insufficient to hold such Indemnified Party harmless with respect to any
loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and of the Indemnified Party on the other in
connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations; provided, however, that no Person involved in the sale of
Registrable Securities which Person is guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) in connection with
such sale shall be entitled to contribution from any Person involved in such
sale of Registrable Securities as who was not guilty of fraudulent
misrepresentation. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. Notwithstanding the foregoing, a Holder’s aggregate
liability pursuant to this

25



--------------------------------------------------------------------------------



 



subsection (d) shall be limited to the net amount received by the Holder from
the sale of Registrable Securities giving rise to such loss, liability, claim,
damage or expense (or actions in respect thereof) less all other amounts paid as
damages in respect thereto.
          Section 6.8 Additional Covenants and Agreements of the Holders.
(a) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event requiring the preparation of a supplement or amendment to
a prospectus relating to Registrable Securities so that, as thereafter delivered
to the Holders, such prospectus shall not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, each Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statement and prospectus contemplated by Section 6.1 and
Section 6.2 until its receipt of notice from the Company that the supplemented
or amended prospectus has been filed with the SEC or receipt of copies of the
supplemented or amended prospectus from the Company and, if so directed by the
Company, each Holder shall deliver to the Company all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.
          (b) After 30 consecutive Trading Days of continuous effectiveness of
the initial S-1 Registration Statement beginning on the day such S-1
Registration Statement is declared effective by the SEC, each Holder shall
suspend, upon request of the Company, any disposition of Registrable Securities
pursuant to the Registration Statement and prospectus contemplated by
Section 6.1 and Section 6.2 for a period not to exceed 30 consecutive days (each
such period, a “Suspension Period”) to the extent that the Board of Directors of
the Company, after consultation with legal counsel, determines in good faith
that the sale of Registrable Securities under the Registration Statement would
be reasonably likely to cause a violation of the Securities Act or Exchange Act
or would require disclosure of any material pending acquisition or other
corporate transaction and such disclosure would adversely affect the Company;
provided, however, that, with respect to the S-1 Registration Statement,
Suspension Periods shall not be exercised more than three times in any 360-day
period and one time in any 45-day period and such Suspension Periods shall not
exceed 60 days in the aggregate during any 360-day period and, with respect to
the S-3 Registration Statement, Suspension Periods shall not be exercised more
than twice in any 360-day period and once in any 45-day period. The Company
shall not be required to specify in the written notice to the Holders the nature
of the event giving rise to the Suspension Period. Holders hereby agree to hold
in confidence any communications in response to a notice of, or the existence of
any fact or any event giving rise to, the Suspension Period. The Company may
provide appropriate stop orders to enforce the provisions of this paragraph.
Immediately after the end of any suspension period under this Section 6.8(b),
but in no event later than three Business Days thereafter, the Company shall
take all necessary actions (including filing any required supplemental
prospectus) to restore the effectiveness of the applicable Registration
Statement and the ability of the Purchasers to publicly resell their Registrable
Securities pursuant to such effective Registration Statement.
          (c) As a condition to the inclusion of its Registrable Securities in
the S-1 Registration Statement, each Holder shall furnish to the Company such
information regarding such Holder and the distribution proposed by such Holder
as the Company may reasonably request in writing, including completing a
Registration Statement Questionnaire.

26



--------------------------------------------------------------------------------



 



          (d) As a condition to the inclusion of its Registrable Securities in
the S-3 Registration Statement, each Holder shall furnish to the Company such
information regarding such Holder and the distribution proposed by such Holder
as the Company may reasonably request in writing, including completing a
Registration Statement Questionnaire within fifteen days of receipt and such
Registration Statement Questionnaire shall be accurate and correct when
delivered.
          (e) Each Holder hereby covenants with the Company (i) not to make any
sale of the Registrable Securities without effectively causing the prospectus
delivery requirements under the Securities Act, if any, to be satisfied,
(ii) not to make any sale of the Registrable Securities to an underwriter or
underwriters for reoffering to the public pursuant to the Registration Statement
and (iii) if such Registrable Securities are to be sold by any method or in any
transaction other than on a national securities exchange or in the
over-the-counter market, in privately negotiated transactions, or in a
combination of such methods, to notify the Company at least five Business Days
prior to the date on which the Holder first offers to sell any such Registrable
Securities.
          (f) Each Holder agrees not to take any action with respect to any
distribution deemed to be made pursuant to such Registration Statement which
would constitute a violation of Regulation M under the Exchange Act or any other
applicable rule, regulation or law.
          (g) At the end of the Registration Period, the Holders shall
discontinue sales of shares pursuant to such Registration Statement upon receipt
of notice from the Company of its removal from registration of the Registrable
Securities covered by such Registration Statement which remain unsold.
          (h) Each Holder represents and agrees that, unless it obtains the
prior consent of the Company, it will not make any offer relating to the
Registrable Securities that would constitute an “issuer free writing
prospectus,” as defined in Rule 433, or that would otherwise constitute a “free
writing prospectus,” as defined in Rule 405.
          Section 6.9 Additional Covenants and Agreements of the Company. With a
view to making available to the Holders the benefits of certain rules and
regulations of the SEC which at any time permit the sale of the Registrable
Securities to the public without registration, so long as the Holders still own
Registrable Securities that may not then be resold pursuant to Rule 144(k), the
Company shall use its reasonable best efforts to:
          (a) make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times;
          (b) file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act (at any time that it is
subject to such reporting requirements); and
          (c) so long as a Holder owns any Registrable Securities, furnish to
such Holder, upon any reasonable request, a written statement by the Company as
to its compliance with Rule 144 under the Securities Act, and of the Exchange
Act, a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents of the

27



--------------------------------------------------------------------------------



 



Company as such Holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing a Holder to sell any such securities without
registration.
          Section 6.10 Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities granted to the Holders by the
Company under Section 6.1 and Section 6.2 may be assigned by a Holder in
connection with a transfer by such Holder of all or a portion of its Registrable
Securities, provided, however, that (i) such transfer complies with all
applicable securities laws; (ii) such Holder gives written notice to the Company
at or prior to the time of such transfer; and (iii) such transferee agrees in
writing to comply with the terms and provisions of this Agreement, and has
provided the Company with a completed Registration Statement Questionnaire in
such form as is reasonably requested by the Company. Except as specifically
permitted by this Section 6.10, the rights of a Holder with respect to
Registrable Securities as set out herein shall not be transferable to any other
Person, and any attempted transfer shall cause all rights of such Holder therein
to be forfeited.
          Section 6.11 Waiver of Registration Rights. The rights of any Holder
under any provision of this Article VI may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely) or amended by an instrument in writing
signed by Holders holding not less than a majority of the Registrable
Securities; provided, however, that no consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
this Section 6 unless the same consideration also is offered to all Holders of
Registrable Securities.
          Section 6.12 No Piggyback on Registration. Neither the Company nor any
of its security holders (other than the Purchasers in such capacity pursuant
hereto) may include securities of the Company in the Registration Statement
other than the Registrable Securities.
ARTICLE VII
Definitions
          Section 7.1 Definitions.  The following capitalized terms have the
following meanings:
          “Affiliate” means, with respect to any Person (as defined below), any
other Person controlling, controlled by or under direct or indirect common
control with such Person (for the purposes of this definition “control,” when
used with respect to any specified Person, shall mean the power to direct the
management and policies of such person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the
foregoing).
          “Business Day” means a day Monday through Friday on which banks are
generally open for business in New York City.
          “Closing” has the meaning set forth in Section 1.3.
          “Closing Date” has the meaning set forth in Section 1.3.

28



--------------------------------------------------------------------------------



 



          “Common Stock” has the meaning set forth in the introduction.
          “Company” has the meaning set forth in the preamble.
          “Contingent Obligation” has the meaning set forth in Section 2.28.
          “Effective Date” means the date that the S-1 Registration Statement is
first declared effective by the SEC.
          “Eligible Market” means any of the New York Stock Exchange, the
American Stock Exchange, The Nasdaq Global Select Market, The NASDAQ, The Nasdaq
Capital Market or the NASD OTC Bulletin Board.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, or any successor statute.
          “Financial Statements” means the financial statements of the Company
included in the SEC Documents.
          “Holder” means any Purchaser holding Registrable Securities or any
person to whom the rights under Article VI have been transferred in accordance
with Section 6.9 hereof.
          “Indebtedness” has the meaning set forth in Section 2.28.
          “Indemnified Party” has the meaning set forth in Section 6.7(c).
          “Indemnifying Party” has the meaning set forth in Section 6.7(c).
          “Intellectual Property” has the meaning set forth in Section 2.8.
          “Knowledge of the Company” means the actual knowledge of the executive
officers of the Company, after reasonable inquiry.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets or financial condition of the Company and its
Subsidiaries, taken as a whole, or (b) the ability of the Company to perform its
obligations pursuant to the transactions contemplated by this Agreement.
          “Material Agreements” has the meaning set forth in Section 2.6.
          “NASDAQ” means The Nasdaq Global Market.
          “Offering” means the private placement of the Company’s Shares
contemplated by this Agreement.
          “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

29



--------------------------------------------------------------------------------



 



          “Placement Agents” means Banc of America Securities LLC and Needham &
Company, Inc.
          “Plan of Distribution” shall mean the Plan of Distribution attached
hereto as Exhibit D, which shall be contained in the Registration Statement.
          “Prospectus” means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus including post effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
          “Purchasers” mean the Purchasers whose names are set forth on the
signature pages of this Agreement, and their permitted transferees.
          “Purchase Price” has the meaning set forth in Section 1.1.
          “register,” “registered” and “registration” refer to the registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
          “Registrable Securities” means the Shares (including any shares of
Common Stock issued in connection with any stock dividend on or any split or
subdivision of the Shares); provided, however, that securities shall only be
treated as Registrable Securities if and only for so long as they (A) have not
been disposed of pursuant to a registration statement declared effective by the
SEC, (B) have not been sold in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act and (C) are held by a
Holder or a permitted transferee pursuant to Section 6.10.
          “Registration Default” has the meaning set forth in Section 6.4.
          “Registration Default Period” has the meaning set forth in
Section 6.4.
          “Registration Expenses” means all expenses incurred by the Company in
complying with Section 6.1 and Section 6.2 hereof, including, without
limitation, all registration, qualification and filing fees, printing expenses,
escrow fees, fees and expenses of counsel for the Company, blue sky fees and
expenses and the expense of any special audits incident to or required by any
such registration (but excluding the Selling Expenses of any Holder).
          “Registration Period” has the meaning set forth in Section 6.5(a).
          “Registration Statement” has the meaning set forth in Section 6.2.
          “Registration Statement Questionnaire” has the meaning set forth on
Section 3.2.

30



--------------------------------------------------------------------------------



 



          “Required S-1 Effectiveness Date” means the date which is the earliest
of (i) if the S-1 Registration Statement does not become subject to review by
the SEC, (a) ninety (90) days after the Closing Date or (b) five (5) Trading
Days after the Company receives notification from the SEC that the S-1
Registration Statement will not become subject to review and the Company fails,
within such five-day period, to request to accelerate the effectiveness of the
S-1 Registration Statement, or (ii) if the S-1 Registration Statement becomes
subject to review by the SEC, one hundred and twenty (120) days after the
Closing Date.
          “Required S-3 Effectiveness Date” means the date which is the earliest
of (i) if the S-3 Registration Statement does not become subject to review by
the SEC, (a) ninety (90) days after the Company first becomes eligible to file a
registration statement on Form S-3 or (b) five (5) Trading Days after the
Company receives notification from the SEC that the S-3 Registration Statement
will not become subject to review and the Company fails, within such five-day
period, to request to accelerate the effectiveness of the S-3 Registration
Statement, or (ii) if the S-3 Registration Statement becomes subject to review
by the SEC, one hundred and twenty (120) days after the Company first becomes
eligible to file a registration statement on Form S-3.
          “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.
          “SEC” means the United States Securities and Exchange Commission.
          “SEC Documents” has the meaning set forth in Section 2.6.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.
          “Selling Expenses” means all selling commissions and stock transfer
taxes applicable to the sale of Registrable Securities and all fees and expenses
of legal counsel for any Holder.
          “Shares” has the meaning set forth in Section 1.1.
          “Short Sales” has the meaning set forth in Section 3.13.
          “Subsidiary” means any direct or indirect subsidiary of the Company.
          “Suspension Period” has the meaning set forth in Section 6.8(b).
          “S-1 Registration Statement” has the meaning set forth in Section 6.1.
          “S-3 Registration Statement” has the meaning set forth in Section 6.2.
          “Trading Day” means (a) a day on which trading occurs on the NASDAQ
(or any successor thereto), or (b) if trading ceases to occur on the NASDAQ (or
any successor thereto), any Business Day.
          “Transaction” has the meaning set forth in Section 3.13.

31



--------------------------------------------------------------------------------



 



          Section 7.2 Certain Interpretations. Except where expressly stated
otherwise in this Agreement, the following rules of interpretation apply to this
Agreement: (i) “or” is not exclusive and “include”, “includes” and “including”
are not limiting; (ii) definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms; (iii) references to an
agreement or instrument mean such agreement or instrument as from time to time
amended, modified or supplemented; (iv) references to a Person are also to its
permitted successors and assigns; (v) references to an “Article”, “Section”,
“Subsection”, “Exhibit” or “Schedule” refer to an Article of, a Section or
Subsection of, or an Exhibit or Schedule to, this Agreement; and (vi) words
importing the masculine gender include the feminine or neuter and, in each case,
vice versa.
ARTICLE VIII
Governing Law; Miscellaneous
          Section 8.1 Governing Law. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdictions other than the State of New York.
          Section 8.2 Counterparts; Signatures by Facsimile. This Agreement may
be executed in two or more counterparts, all of which are considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other parties. This Agreement, once executed by
a party, may be delivered to the other parties hereto by facsimile transmission
of a copy of this Agreement bearing the signature of the party so delivering
this Agreement.
          Section 8.3 Headings. The headings of this Agreement are for
convenience of reference only, are not part of this Agreement and do not affect
its interpretation.
          Section 8.4 Severability. If any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision will be deemed modified in order to conform with such statute or rule
of law. Any provision hereof that may prove invalid or unenforceable under any
law will not affect the validity or enforceability of any other provision
hereof.
          Section 8.5 Entire Agreement; Amendments. This Agreement (including
all schedules and exhibits hereto) and any confidentiality agreement entered
into between the Company and a Purchaser solely with respect to such Purchaser
(which confidentiality agreement shall continue to be in full force and effect)
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein or
therein. This Agreement supersedes all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement. Any amendment or waiver
effected in accordance with this Section 8.5 shall

32



--------------------------------------------------------------------------------



 



be binding upon each holder of any Shares purchased under this Agreement at the
time outstanding, each future holder of all such securities, and the Company.
          Section 8.6 Notices. All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed email, telex or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one business
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. The addresses for such
communications are:

         
 
  If to the Company:   EPIX Pharmaceuticals, Inc.
 
      4 Maguire Road
 
      Lexington, Massachusetts 02421
 
      Facsimile: (781) 761-7632
 
      Attn: Kim Cobleigh Drapkin
 
       
 
  With a copy to:   Goodwin Procter, LLP
 
      Exchange Place
 
      53 State Street
 
      Boston, Massachusetts 02109
 
      Facsimile: (617) 523-1231
 
      Attn: Christopher Denn, Esq. and
 
      Edward King, Esq.

     If to a Purchaser: To the address set forth immediately below on Exhibit A
hereto. Each party will provide ten days’ advance written notice to the other
parties of any change in its address.
          Section 8.7 Successors and Assigns. This Agreement is binding upon and
inures to the benefit of the parties and their successors and assigns. The
Company will not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers, and no Purchaser may assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Company, except as permitted in accordance with Section 6.10
hereof.
          Section 8.8 Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto, their respective permitted successors and
assigns and the Placement Agents, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except as provided in
Section 6.7.
          Section 8.9 Further Assurances. Each party will do and perform, or
cause to be done and performed, all such further acts and things, and will
execute and deliver all other agreements, certificates, instruments and
documents, as another party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

33



--------------------------------------------------------------------------------



 



          Section 8.10 No Strict Construction. The language used in this
Agreement is deemed to be the language chosen by the parties to express their
mutual intent, and no rules of strict construction will be applied against any
party.
          Section 8.11 Equitable Relief. Each Purchaser and each holder of the
Shares shall have all rights and remedies set forth in this Agreement and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. The Company
recognizes that if it fails to perform or discharge any of its obligations under
this Agreement, any remedy at law may prove to be inadequate relief to the
Purchasers. The Company therefore agrees that the Purchasers are entitled to
seek temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages and without posting a bond or other
security. Each Purchaser also recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Company. Each Purchaser therefore agrees
that the Company is entitled to seek temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages and without
posting a bond or other security.
          Section 8.12 Survival of Representations and Warranties.
Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties made by the Company and the Purchasers herein
shall survive for a period of two years following the date hereof.
          Section 8.13 Independent Nature of Purchasers’ Obligations and Rights.
The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the representations and warranties of, or the
performance of the obligations of any other Purchaser under this Agreement.
Nothing contained herein and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group, or are deemed
affiliates (as such term is defined under the Exchange Act) with respect to such
obligations or the transactions contemplated by this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
          Section 8.14 Adjustments in Share Numbers and Prices. In the event of
any stock split, subdivision, dividend or distribution payable in shares of
Common Stock (or other securities or rights convertible into, or entitling the
holder thereof to receive directly or indirectly shares of Common Stock),
combination or other similar recapitalization or event occurring after the date
hereof and prior to the Closing, each reference in this Agreement and the
Exhibits attached hereto to a number of shares or a price per share shall be
amended to appropriately account for such event.

34



--------------------------------------------------------------------------------



 



          Section 8.15 Termination. Without limiting the remedies of the parties
hereunder, in the event that the Closing shall not have occurred with respect to
a Purchaser on or before five (5) Business Days from and after the date hereof,
either the Company or such Purchaser shall have the option to terminate this
Agreement, provided that the right to terminate this Agreement shall not be
available to (a) the Company if its failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date or (b) such Purchaser if the failure of such
Purchaser to fulfill any obligation under this Agreement has been the cause of,
or resulted in, the failure of the Closing to occur.
[Signature Page Follows]

35



--------------------------------------------------------------------------------



 



          In Witness Whereof, the undersigned Purchasers and the Company have
caused this Agreement to be duly executed as of the date first above written.

                  EPIX PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Securities Purchase Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



Purchaser Signature Page
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 9, 2007 (the “Purchase
Agreement”) by and among EPIX Pharmaceuticals, Inc. and the Purchasers (as
defined therein), as to the number of shares of Common Stock set forth below,
and authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

                      Name of Purchaser:    
 
                         
 
               
 
  By:                          
 
      Name:        
 
      Title:        

                     
 
  Address:                              
 
                             
 
                                  Telephone No.:                                
  Facsimile No.:                                   Number of Shares:            
                    Aggregate Purchase Price: $    
 
             
 
   

Securities Purchase Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



Exhibits:

     
A
  Schedule of Purchasers
B
  Instruction Sheet For Purchasers
C
  Opinion of Goodwin Procter LLP
D
  Plan of Distribution

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF PURCHASERS

                              Aggregate             Number of     Buyer  
Address and Facsimile Number   Common Shares   Purchase Price
City of New York Deferred Compensation Plan – NYC 457/401K Small Cap Account
  c/o T. Rowe Price Associates, Inc.
100 East Pratt Street
Baltimore, MD 21202
Attention: Darrell N. Braman
fax: (410) 345-6575     6,400     $ 19,840.00  
 
                   
Diamond Opportunity Fund, LLC
  500 Skokie Boulevard, Suite 300
Northbrook, IL 60062
(847) 919-4410
Attention: Richard Marks
fax: (847) 919-4410     161,290     $ 499,999.00  
 
                   
Henry Beinstein
  8 Dogwood Lane
Larchmont, NY 10538
fax: (212) 265-6417     96,774     $ 299,999.40  
 
                   
John Hancock Trust – Health
Sciences Trust
  c/o T. Rowe Price Associates, Inc.
100 East Pratt Street
Baltimore, MD 21202
Attention: Darrell N. Braman
fax: (410) 345-6575     16,600     $ 51,460.00  
 
                   
Prescott Group Aggressive Small Cap Master Fund, G.P.
  1924 South Utica, Suite 1120
Tulsa, OK 74104
Attention: Phil Frohlich
Fax: (918) 742-7303     806,452     $ 2,500,001.20  
 
                   
Raytheon Company Combined
DB/DC Master Trust – Health
Sciences
  c/o T. Rowe Price Associates, Inc.
100 East Pratt Street
Baltimore, MD 21202
Attention: Darrell N. Braman
fax: (410) 345-6575     2,700     $ 8,370.00  
 
                   
SF Capital Partners Ltd.
  c/o Stark Offshore Management LLC
2600 South Lake Drive
Robert J. Barnard
fax: (414) 29407700     1,612,903     $ 4,999,999.30  
 
                   
SRB Greenway Capital, LP
  300 Crescent Court, Ste. 1111
Dallas, Texas 75201
attention: George Lee
fax: (214) 756-6079     32,097     $ 99,500.70  

 



--------------------------------------------------------------------------------



 



                              Aggregate             Number of     Buyer  
Address and Facsimile Number   Common Shares   Purchase Price
SRB Greenway Capital (QP), L.P.
  300 Crescent Court, Ste. 1111
Dallas, Texas 75201
attention: George Lee
fax: (214) 756-6079     278,484     $ 863,300.40  
 
                   
SRB Greenway Offshore Operating Fund, L.P.
  300 Crescent Court, Ste. 1111
Dallas, Texas 75201
attention: George Lee
fax: (214) 756-6079     12,000     $ 37,200.00  
 
                   
Steelhead Investments Ltd.
  c/o HBK Investments, Ltd.
300 Crescent Court, Ste. 700
Dallas, Texas 75201
attention: J. Baker Gentry, Jr.
fax: (214) 758-1207     483,871     $ 1,500,000.10  
 
                   
T. Rowe Price Health Sciences Funds
  c/o T. Rowe Price Associates, Inc.
100 East Pratt Street
Baltimore, MD 21202
Attention: Darrell N. Braman
fax: (410) 345-6575     100,000     $ 310,000.00  
 
                   
T. Rowe Price Health Sciences Portfolio, Inc.
  c/o T. Rowe Price Associates, Inc.
100 East Pratt Street
Baltimore, MD 21202
Attention: Darrell N. Braman
fax: (410) 345-6575     1,200     $ 3,720.00  
 
                   
T. Rowe Price New Horizons Fund, Inc.
  c/o T. Rowe Price Associates, Inc.
100 East Pratt Street
Baltimore, MD 21202
Attention: Darrell N. Braman
fax: (410) 345-6575     226,365     $ 701,731.50  
 
                   
T. Rowe Price New Horizons Trust
  c/o T. Rowe Price Associates, Inc.
100 East Pratt Street
Baltimore, MD 21202
Attention: Darrell N. Braman
fax: (410) 345-6575     6,100     $ 18,910.00  
 
                   
TD Mutual Funds – TD Health
Sciences Fund
  c/o T. Rowe Price Associates, Inc.
100 East Pratt Street
Baltimore, MD 21202
Attention: Darrell N. Braman
fax: (410) 345-6575     9,100     $ 28,210.00  
 
                   
UBS O’Connor LLC FBO O’Connor PIPES Corporate
Strategies Master Limited
  One North Wacker Drive
32nd Floor
Chicago, IL 60606
Attention: Jeff Putman
fax: (312) 525-5837     250,000     $ 775,000.00  
 
                   
VALIC Company I – Health
Sciences Fund
  c/o T. Rowe Price Associates, Inc.
100 East Pratt Street
Baltimore, MD 21202
Attention: Darrell N. Braman
fax: (410) 345-6575     14,100     $ 43,710.00  

 



--------------------------------------------------------------------------------



 



                              Aggregate             Number of     Buyer  
Address and Facsimile Number   Common Shares   Purchase Price
Westfield Life Sciences Fund LP
  c/o Westfield Capital Management
One Financial Center, 24th Floor
(617) 428-7190
attention: William A. Muggia
fax: (617) 428-7190     67,742     $ 210,000.20  
 
                   
Westfield Life Sciences Fund
II LP
  c/o Westfield Capital Management
One Financial Center, 24th Floor
attention: William A. Muggia
fax: (617) 428-7190     900,000     $ 2,790,000.20  
 
                   
WS Opportunity Fund International, Ltd.
  300 Crescent Court, Ste. 1111
Dallas, Texas 75201
attention: Joe Worsham
fax: (214) 756-6079     71,677     $ 222,198.70  
 
                   
WS Opportunity Fund, LP
  300 Crescent Court, Ste. 1111
Dallas, Texas 75201
attention: Joe Worsham
fax: (214) 756-6079     46,129     $ 142,999.90  
 
                   
WS Opportunity Fund (QP), L.P.
  300 Crescent Court, Ste. 1111
Dallas, Texas 75201
attention: Joe Worsham
fax: (214) 756-6079     43,484     $ 134,800.40  

 